Fourth Court of Appeals
                                          San Antonio, Texas

                                                 JUDGMENT
                                              No. 04-18-00763-CR

                                             Alton Darrell BROWN,
                                                    Appellant

                                                          v.

                                              The STATE of Texas,
                                                    Appellee

                       From the 399th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-CR-9276
                               Honorable Mark Luitjen, Judge Presiding 1

         BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

           SIGNED July 24, 2019.


                                                           _____________________________
                                                           Irene Rios, Justice




1
    The Honorable Frank J. Castro denied the motion to suppress.